UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) July 30, 2010 (July 29, 2010) Aircastle Limited (Exact name of registrant as specified in its charter) Bermuda 001-32959 98-0444035 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) c/o Aircastle Advisor LLC, 300 First Stamford Place, Stamford, Connecticut (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code (203)504-1020 (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) 1 Item 7.01 Regulation FD Disclosure On July 29, 2010, Aircastle Limited (NYSE: AYR) announced that it plans to release its second quarter financial results for the period ended June 30, 2010 on August 10, 2010 before the market opens, as described in the press release attached hereto as Exhibit 99.1, which is incorporated herein by reference. Item 9.01 Financial Statements and Exhibits (d) Exhibit 99.1Press Release dated July 29, 2010 which is being furnished hereto pursuant to Item 7.01. 2 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. AIRCASTLE LIMITED (Registrant) By: /s/ David Walton David Walton ChiefOperating Officer, General Counsel and Secretary Date: July 30, 2010 EXHIBIT INDEX Exhibit Number Description Press Release dated July 29, 2010
